Citation Nr: 0932334	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-34 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1991 to July 
1995. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the Veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for a back disability. 

In October 2007, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

In March 2008, the Board reopened the new and material claim 
and remanded the de novo issue for further development.  
Following completion of the requested actions as well as a 
continued denial of the issue remaining on appeal, the 
Veteran's case has been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The Veteran's spina bifida occulta and scoliosis are 
congenital defects that have not been subject to a 
superimposed disease or injury during service.

2.  The Veteran has no pre-existing disease or injury that 
was permanently worsened beyond its normal progression by 
service.

3.  The Veteran's degenerative disc disease (DDD) is not 
related to service or to an incident of service origin.  

4.  The Veteran's father served in the Republic of Vietnam 
during the Vietnam Era.

5.  The only form and manifestation of spine bifida that the 
Veteran has been diagnosed with is spina bifida occulta.  

CONCLUSIONS OF LAW

1.  A back disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).

2.  The criteria for benefits under 38 U.S.C.A. § 1805 for 
spina bifida as the child of a Vietnam Veteran have not been 
met. 38 U.S.C.A. §§ 1805, 5107 (West 2002); 38 C.F.R. § 3.814 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  Letters dated in December 2004 and 
March 2008 informed the Veteran of all three elements 
required by 38 C.F.R. § 3.159(b), as stated above.  In light 
of the denial of the Veteran's claim for service connection, 
no disability rating or effective date can be assigned, so 
there can be no possibility of prejudice to the Veteran under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
[The timing defect of the March 2008 correspondence was cured 
by VA's subsequent readjudication of the issue remaining on 
appeal and issuance of a supplemental statement of the case 
in June 2009.]  

Regarding the duty to assist, the RO has obtained the 
Veteran's service and private treatment records and has 
afforded him a VA examination.  There is no indication from 
the claims file that the Veteran has received VA treatment 
for his back disability, and accordingly, no such records 
could be obtained.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any 
further assistance to the Veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating 
this appeal.

II.  Service Connection

The Veteran contends that he has a back condition as a result 
of service.  Specifically, the Veteran contends that his back 
disability either 1) was incurred in service, 2) existed 
prior to service and was aggravated by, or subject to a 
superimposed disease or injury during, service, or 3) is a 
congenital defect that is attributable to the fact that his 
father, who is a Vietnam Veteran, was exposed to Agent Orange 
while serving in Vietnam.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When no preexisting condition is noted upon entry into 
service, a Veteran is presumed to have been sound upon entry, 
and the burden then falls on the government to rebut the 
presumption of soundness by "clear and unmistakable 
evidence" that the Veteran's disability was both pre-
existing and not aggravated by service.  38 U.S.C.A. §§ 1111, 
1132; 38 C.F.R. § 3.304(b); Quirin v. Shinseki, 22 Vet. App. 
390, 396 (2009); see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  Id.  Aggravation may not be conceded where, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service, the disability underwent no increase 
in severity during service. 38 U.S.C.A. 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Significantly, the presumption of soundness does not apply to 
congenital defects because such defects "are not diseases or 
injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 
1111.  38 C.F.R. § 3.303(c); see also Quirin v. Shinseki, 22 
Vet. App. 390, 397; see also Terry v. Principi, 340 F.3d 
1378, 1385-86 (Fed.Cir.2003) (holding that the presumption of 
soundness does not apply to congenital defects); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a 
non-disease or non-injury entity such as a congenital defect 
is "not the type of disease- or injury-related defect to 
which the presumption of soundness can apply").    However, 
a congenital defect can be subject to superimposed disease or 
injury. VAOPGCPREC 82-90 (July 18, 1990).  If such 
superimposed disease or injury does occur, service connection 
may be warranted for the resulting disability. 
VAOPGCPREC 82-90.  

As the Board noted in its March 2008 remand, the Veteran's 
service treatment records show that he was treated on several 
occasions for lumbar strains and was put on several profiles 
with lifting restrictions.  Additionally, during treatment in 
June 1995 shortly before separation, a doctor indicated that 
the Veteran had spontaneous back pain (without a history of 
trauma), which he had off and on during service.  This doctor 
also found that the Veteran had a very minimal amount of 
scoliosis of the mid-thorax.  X-rays taken at that time 
revealed a transitional 1st sacral segment and spina bifida 
at S1.  

Following separation from service, the Veteran's spine was 
found to be normal at a periodic physical in April 1996.  In 
November 2000, the Veteran denied having any back pain.  He 
was then involved in a work accident in September 2002 in 
which he injured his back.  X-rays taken at that time 
revealed rotational subluxation of L1, L2, L3, L4, and L5, 
and developmental abnormalities of the sacrum, including 
spina bifida occulta of the S1 and S2, non-fusion of S1 and 
S2, and unequal height of S1 from right to left.  The 
interpreting doctor reported that the X-rays showed lumbar 
spinal curvature that was caused by developmental 
abnormalities of the sacrum and that these problems were 
complicated by multiple lumbar and pelvic subluxations.  

In an October 2002 opinion, this private physician diagnosed 
the Veteran with traumatic vertebral subluxation of the 
lumbar and sacral spine associated with a lumbosacral 
sprain/strain injury.  He also stated that the Veteran had 
been working in an awkward and straining position that 
triggered lumbar muscle spasms and spinal subluxation and 
misalignment.  The doctor opined that the Veteran's back 
problem was caused by his work activity-and specifically the 
injury that occurred on September 23, 2002.  In December 
2002, the physician reported that the Veteran's condition was 
improving and that his duty restriction had been modified 
such that he no longer had restrictions on his total hours at 
work.  

In December 2004, this same doctor reviewed X-rays of the 
Veteran's back dated in June 1995, directly prior to 
separation from service, and indicated that these X-rays 
showed a moderate scoliotic curvature of the thoracic and 
lumbar spine that was the result of developmental 
malformations of the sacrum.  The physician also reported 
that the malformation of the Veteran's sacrum had resulted 
not only in a significant curvature in his spine, but also in 
instability of the lumbosacral region of the spine, making 
him much more vulnerable to injury.  The doctor asserted 
that, from a review of the Veteran's 1995 X-rays, it was 
obvious that his spinal problems pre-existed the date of 
severance from the Air Force.  

In January 2005, the Veteran suffered a re-injury and 
exacerbation of the 2002 injury at work.  The private 
treating physician diagnosed him with a sprain/strain re-
injury of the lumbosacral spine associated with lumbar and 
sacral subluxation, spondylitis, and spinal enthesopathy.  
This doctor anticipated that the Veteran would improve with 
continued treatment, similar to his improvement after the 
original September 2002 injury.  He also reported that the 
Veteran had experienced numerous exacerbations and flare-ups 
since the original September 2002 injury, for which he had 
been treated with spinal manipulation.  X-rays of the 
lumbosacral spine taken at that time revealed no significant 
changes since September 2002.  

In January 2008, the doctor provided a letter summarizing his 
treatment of the Veteran's low back disability.  He noted 
that the Veteran's duties as an aircraft fuel systems 
mechanic during service involved crawling, twisting, and 
working in extremely tight spaces, duties which he continued 
to perform in a civilian capacity for the U.S. Air Force 
after separation from service.  The physician stated that the 
Veteran continued to require frequent treatment with spinal 
manipulation 2 to 3 times a week in order to manage his pain 
and continue working, but that he still suffered frequent 
sprains and strains from mild activities.  Finally, doctor 
reported that the Veteran's lumbosacral spine was unstable 
due to the sacral malformations and resulting scoliosis and 
that, short of surgery, the Veteran would continue to 
aggravate and re-injure his back at work.  

In July 2008, a fellow-service member submitted a statement 
indicating that the Veteran worked in several confined-space 
entries in aircraft fuel tanks, leading to medical problems 
with his back and upper torso.  The service member also 
stated that the Veteran sought treatment at several medical 
institutions during service, which did not help, and that his 
back problems existed until discharge in 1995.  

A magnetic resonance image (MRI) report dated in September 
2008 revealed moderate to severe left foraminal stenosis of 
the L5 to S1, annular bulges at L4 to L5 and L2 to L3, disc 
desiccation of L3 to L4, L4 to L5, L5 to S1, and normal 
variation of S1 spina bifida occulta with an otherwise normal 
sacrum.  

In compliance with the Board's March 2008 remand 
instructions, in February 2009, the Veteran was afforded a VA 
orthopedic examination.  At the outset of the examination 
report, the examiner indicated that she had reviewed the 
Veteran's claims folder.  After discussing the Veteran's 
pertinent history, the findings of her physical examination, 
and the results of diagnostic studies, she diagnosed the 
Veteran with DDD of the lumbar spine, spina bifida occulta, 
and mild scoliosis.  The examiner also provided the opinion 
that the Veteran's congenital defects of spina bifida occulta 
and scoliosis were present at the time of enlistment, even 
though they were unknown to the Veteran.  In this regard, the 
examiner pointed out that congenital defects are present from 
birth.  The examiner also provided the opinion that the 
Veteran's DDD was not related to his congenital defects or 
his military service.  In this regard, she noted that 
interpretations of the 1995 X-ray report did not mention that 
the Veteran had DDD at that time.  Moreover, the Veteran did 
not seek treatment for low back pain following separation 
from service in 1995 until he injured his back at work in 
2002.  The examiner stated that this 7 year time span 
indicated that a chronic condition did not exist during 
service.  As such, the examiner provided the opinion that it 
was less likely than not that the Veteran had any 
superimposed disease or injury during service related to his 
congenital defects. 

Based on the foregoing, the evidence does not show that the 
Veteran had any pre-existing "disease or injury," much less 
one that was permanently worsened beyond its normal 
progression by service; a congenital defect that was subject 
to a superimposed disease or injury during service; or a back 
disability that is otherwise related to service.  Rather, the 
evidence shows that the Veteran had the congenital defects of 
spina bifida occulta and scoliosis upon entry into service, 
with no superimposed disease or injury during service, and 
that his current DDD is not related to service or to an 
incident of service origin.  

Although the Veteran contends that his back disability was 
incurred during or aggravated by service, he has submitted no 
competent evidence to support this contention.  Rather, in 
October 2002, his private doctor opined that the Veteran's 
back problem was caused by his work activity, and 
specifically the injury that occurred in September 2002.  In 
December 2004, this doctor stated that the Veteran had 
experienced numerous exacerbations and flare-ups since the 
original September 2002 injury.  The physician's treatment 
records indicate that, although the Veteran's back was 
unstable due to his congenital defects of spina bifida 
occulta and scoliosis, which were first apparent on an in-
service X-ray in 1995, his back problems and exacerbations 
did not begin until he suffered a work injury in 2002.  

Moreover, the February 2009 VA examiner, who reviewed the 
entire claims file and provided a well-reasoned rationale for 
her opinion, specifically found that the Veteran's congenital 
defects of spina bifida occulta and scoliosis were present at 
the time of enlistment and were not subject to any 
superimposed disease or injury during service, that he had no 
pre-existing injuries or diseases at the time of enlistment, 
and that his DDD was not related to his congenital defects or 
his military service.  Thus, the Board finds that the 
preponderance of the medical evidence is against the claim 
and service connection for a back disability is denied.  

In reaching this determination, the Board does not question 
the sincerity of the Veteran's conviction that his spina 
bifida occulta, scoliosis, and/or DDD were incurred in or 
aggravated during service.  As a lay person, however, he is 
not competent to establish a medical diagnosis or opinion 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  See also Duenas 
v. Principi, 18 Vet. App. 512, 520 (2004) & Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Further, although the Veteran has stated that his low back 
pain began during service and has continued since, the Board 
finds that his statements are not credible because the 
Veteran reported that his spine was normal at a periodic 
physical nine months after separation from service and 
specifically denied having any back pain in November 2000.  
Additionally, the Veteran's contentions of having low back 
pain since service are outweighed by the contemporaneous 
medical evidence.  The lack of any documented treatment for 
low back pain for over seven years after separation from 
service preponderates against a finding that he has had such 
pain since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (holding that contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  
Finally, the Court has held that, in adjudicating a claim, VA 
can consider that the Veteran has a personal interest in the 
outcome of the proceeding and that this may affect the 
credibility of his testimony.  See Pond v. West, 12 Vet. 
App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  

Accordingly, because the Veteran is not professionally 
qualified to suggest a possible medical etiology of his back 
disability, and since the preponderance of the evidence shows 
that 1) his congenital defects of spina bifida occulta and 
scoliosis were not subject to a superimposed disease or 
injury during service, including his currently diagnosed DDD, 
2) he has no pre-existing disease or injury that was 
permanently worsened beyond its normal progression by 
service, and 3) his DDD is not related to service or to an 
incident of service origin, service connection for a back 
disability is denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b).

The Board notes that, under 38 U.S.C.A. § 1805(a) and 38 
C.F.R. § 3.814(a), VA shall pay a monthly allowance, based 
upon the level of disability, to or for a child who has been 
determined to be suffering from spina bifida and who is a 
child of a Vietnam Veteran.  "Spina bifida" means any form 
and manifestation of spina bifida except spina bifida 
occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3); 
VAOPGCPREC 5099 (May 3, 1999).  In this regard, the Board 
acknowledges that the Veteran's father's DD-214 shows that he 
served in the Republic of Vietnam during the Vietnam Era, 
thereby establishing the presumption that he was exposed to 
an herbicide agent in service.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii).  However, the only form and 
manifestation of spina bifida that the Veteran has been 
diagnosed with is spina bifida occulta, which is specifically 
excluded from 38 U.S.C.A. § 1805(a) and 38 C.F.R. § 3.814(a) 
benefits.  See 38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  
Hence, there is no basis to grant the Veteran's claim under 
these provisions.  As such, the claim of entitlement to VA 
compensation for the Veteran's birth defects under 38 
U.S.C.A. § 1805(a) and 38 C.F.R. § 3.814(a) must be denied as 
a matter or law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Service connection for a back disability is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


